Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of January 13, 2022 has been considered.  The following is a complete action on the pending claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cadouri (2015/0297282) in view of the teaching of Daly et al (2001/0020166).
Cadouri discloses a method for controlling a control console comprising a plurality of channels (para. [0050], for example) and a controller coupled to the RF amplifier (i.e. source) as disclosed in paragraph [0062].  The method includes generating a signal with the controller for separately and independently controlling the amplifier to sequentially apply energy to each of the channels.  Paragraph [0044] discloses the sequential application of energy to the energy delivery elements (i.e. electrodes).  Cadouri fails to expressly disclose a plurality of RF amplifiers each 
Daly et al discloses a similar RF ablation system having multiple electrodes (22A-22D) and a controller that ontrols the delivery of energy to the various electrodes one at a time (or one pair at a time) to treat tissue.  In particular, Daly et al generally teach that the system may comprise one energy source (8) connected to a plurality of different channels (e.g. outputs) as shown, for example, in Figure 4.  Daly et al expressly disclose a separate amplifier (42A, 42B, etc) for each channel, and controls the amount of energy delivered to each electrode through each amplifier (para. [0078], for example).
To have provided the Cadouri system with multiple amplifiers  to provide energy to each individual channel and electrode to control the sequential delivery of energy to the multiple energy delivery components would have been an obvious modification for one of ordinary skill in the art since Daly et al fairly teach that it is known to use a plurality of amplifiers for delivery of energy to multiple channels/electrodes.
Regarding claim 2, Cadouri disclose the sequential application of control signals (para. [0044]).   Regarding claims 8 and 9, see Daly et al at paragraphs [0074-0075] which discloses controlling the switching based on one or more treatment parameters (e.g. temperature).  Also see Cadouri at paragraphs [0090-0104] which discloses a similar controller to control the delivery of energy to selected electrodes based on sensed treatment parameters such as temperature and impedance.
Regarding claim 11, Cadouri discloses, as addressed above, a control console for RF nerve ablation (para. [0048]) comprising a plurality of channels (para. [0050] and a controller coupled to generate control signals to separately and independently control 
To have provided the Cadouri system with multiple amplifiers to provide energy to each individual channel and electrode to control the sequential delivery of energy to the multiple energy delivery components would have been an obvious modification for one of ordinary skill in the art since Daly et al fairly teach that it is known to use a plurality of amplifiers for delivery of energy to multiple channels/electrodes.
Regarding claim 12, see discussion of claim 2 above.  Regarding claim 13, see Lee et al at paragraph [0014].  Regarding claims 18 and 19, see above discussion with respect to claims 8 and 9 above.  Regarding claims 20 and 21, see Cadouri (para. [0090-0104]).  Regarding claim 22, both Cadouri and Daly et al (Figure 1) disclose the use of at least 4 separate channels (e.g. electrodes).   

Claims 5-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cadouri (2015/0297282) in view of the teaching of Daly et al (2001/0020166) and further in view of the teaching of Lee et al (2002/0156472).
The combination of the Daly et al teaching with the Cadouri system has been addressed above.  These references fail to disclose the specific frequency for the sequential application of energy to the multiple electrode/channels.
Regarding claim 5, see Lee et al at paragraph [0083] which discusses the sequential cycling of the control signals based on duty cycle to better control the delivery of energy to the electrodes.  Regarding claims 6 and 7, see Lee et al at paragraph [0084] which discloses a switching frequency of greater than 2 Hz and as high as 20kHz.  
To have provided the Cadouri system, as modified by the teaching of Daly et al, with the specific frequency for cycling through the electrodes to treat tissue would have been an obvious consideration for one of ordinary skill in the art in view of the teaching of Lee et al.
Regarding claims 14-17, see above discussion with respect to claims 6 and 7.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cadouri (2015/0297282) in view of the teaching Daly et al (2001/0020166) and further in view of the teaching of Klimovitch (2008/0183169).
The combination of the Daly et al teaching with the Cadouri system has been addressed previously.  Neither reference expressly discloses a relay to an output of each of the RF amplifiers to control  activation of the amplifiers. 
The examiner maintains the various components for controlling switching circuitry is generally known in the art, and that it is known to use relays to control the delivery of energy between various different channels/amplifiers.  In particular, Klimovitch et al 
To have provided the Cadouri system, as modified by the teaching of Daly et al, with relays to control the switching to distribute energy to different channels/electrodes for the treatment of tissue would have been an obvious consideration for one of ordinary skill in the art since Klimovitch et al fairly teach the known use of relays to control switching and energy delivery in an analogous RF treatment system comprising a plurality of individually controllable electrodes.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Daly et al reference has been added to provide a clear teaching of providing a separate amplifier for each channel of an electrosurgical system to individually control the energy delivered to each channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 15, 2022